UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the fiscal year ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period from to Commission file number: 0-23153 SECUREALERT, INC. (Exact name of registrant as specified in its charter) Utah 87-0543981 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 150 West Civic Center Drive, Suite 100, Sandy, Utah 84070 (Address of principal executive offices, Zip Code) (801) 451-6141 (Registrant's telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $0.0001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or 15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act).YesoNox The aggregate market value of voting and non-voting common equity held by non-affiliates of the registrant was approximately $40,310,000 as of March 31, 2011 based upon the closing price on the Over-the-Counter Bulletin Board Market reported for such date. This calculation does not reflect a determination that certain persons are affiliates of the registrant for any other purpose.There were 400,394,051 shares of the registrant’s common stock outstanding as of March 31, 2011.In addition, the registrant also had issued and outstanding at March 31, 2011, 22,884 shares of Series D Convertible Preferred Stock, each share of which may be voted on an as-converted basis with the common stock of the registrant at the rate of 6,000 shares of common stock per share, and which represented 137,304,000 common share equivalents as of such date. As of December 21, 2011, the registrant had outstanding 509,772,631 shares of common stock and 48,853 shares of Series D Convertible Preferred Stock, convertible into 293,118,000 shares of common stock, which may be voted on an as-converted basis with the registrant’s common stock. DOCUMENTS INCORPORATED BY REFERENCE:NONE 1 SECUREALERT, INC. FORM 10-K For the Fiscal Year Ended September 30, 2011 INDEX Page Part I Item 1 Business 3 Item 1A Risk Factors 11 Item 2 Properties 15 Item 3 Legal Proceedings 15 Item 4 [Removed and Reserved] 15 Part II Item 5 Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 7 Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 7A Quantitative and Qualitative Disclosures About Market Risk 24 Item 8 Financial Statements and Supplementary Data 24 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 25 Item 9A Controls and Procedures 25 Item 9B Other Information 25 Part III Item 10 Directors, Executive Officers and Corporate Governance 25 Item 11 Executive Compensation 30 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 33 Item 13 Certain Relationships and Related Transactions, and Director Independence 35 Item 14 Principal Accounting Fees and Services 39 Part IV Item 15 Exhibits and Financial Statement Schedules 40 Signatures 43 2 PART I Item1.Business This Report on Form10-K contains "forward-looking statements" within the meaning of Section21E of the Securities Exchange Act of 1934, as amended (the "Exchange Act") and Section27A of the Securities Act of 1933, as amended (Securities Act). All statements contained in this Form 10-K, other than statements of historical fact, are forward-looking statements. When used in this report or elsewhere by management from time to time, the words “believe,” “anticipate,” “intend,” “plan,” “estimate,” “expect,” “project,”“may,” “will,” “should,” “seeks” and similar expressions are forward-looking statements. Such forward-looking statements are based on current expectations, but the absence of these words does not necessarily mean that a statement is not forward-looking. Forward-looking statements are not guarantees of future performance and involve risks and uncertainties. Actual events or results may differ materially from those discussed in the forward-looking statements as a result of various factors. For a more detailed discussion of such forward-looking statements and the potential risks and uncertainties that may have an impact upon their accuracy, see Item 1A,“Risk Factors” and the “Overview” and “Liquidity and Capital Resources” sections of Item 7“Management’s Discussion and Analysis of Financial Condition and Results of Operations” of this Form 10-K. These forward-looking statements reflect our view only as of the date of this report. Except as required by law, we undertake no obligations to update any forward-looking statements. Accordingly, you should also carefully consider the factors set forth in other reports or documents that we file from time to time with the Securities and Exchange Commission (SEC). General Unless the context otherwise requires, all references in this report to "registrant," "we," "us," "our," “SecureAlert” or the "Company" refer to SecureAlert, Inc., a Utah corporation and its subsidiary corporations. SecureAlert markets and deploys offender management programs, combining patented GPS (Global Positioning System)1 tracking technologies, fulltime 24/7/365 intervention-based monitoring capabilities and case management services.Our vision is to be the global market leader for delivering the most reliable offender management solutions, which leverage superior intervention capabilities and integrated communication technologies.We believe that we currently deliver the only offender management technology, which effectively integrates GPS, RF (Radio Frequency) and an interactive 3-way voice communication system into a single piece device, deployable worldwide.Through our patented electronic monitoring technologies and services, we empower law enforcement, corrections and rehabilitation professionals with offender, defendant, probationer and parolee programs, which grant convicted criminals and pre-trial suspects an accountable opportunity to be “free from prison”.This provides for greater public safety at a lower cost compared to incarceration or traditional resource-intensive alternatives. SecureAlert’s ReliAlert™ and ReliAlert™ XC devices are manufactured in the United States and include a portfolio of products, e-Arrest Beacons and monitoring services designed to create “Jails without Walls”, while re-socializing offender populations.The products and services are customizable by offender types (e.g., domestic abusers, sexual predators, gang members, pre-trial defendants, or juvenile offenders) and offer practical solutions and options for the reintegration and effective re-socialization of select offenders safely back into society.Additionally, our proprietary software and device firmware support the dynamic accommodation of agency-established monitoring protocols, victim protection imperatives, geographic boundaries, work environments, school attendance, rehabilitation programs and sanctioned home restrictions.Our technologies are designed for domestic or international, federal, state and local agencies to provide location tracking of designated individuals within the criminal justice system and throughout a restricted geography. Our GPS devices are securely attached around the offender's ankle with a tamper resistant strap (steel cabling with optic fiber) that can be adjusted or removed without detection only by a supervising officer, and which is activated through services provided by our SecureAlert Monitoring Center (or other agency-based monitoring centers).During fiscal year 2010-2011, we also deployed an upgraded, patented, dual-steel banded SecureCuff™ strap for “at-risk” offenders who have qualified for electronic monitoring supervision, but who require an incremental level of security and supervision, provided through both hardware and monitoring services.Our monitoring and intervention centers act as an important link between the offender and the supervising officer, as intervention specialists persistently track and monitor the offender, initiating contact at the direction of the supervising agency and/or when the offender is in violation of any established restrictions or protocols. The ReliAlert™ and ReliAlert™ XC units areintelligent devices with integrated computer circuitry and constructed from case-hardened plastics designed to promptly notify the intervention centers of any attempt made to breach applicable protocols, or to remove or otherwise tamper with the device or optical strap housing. 1By way of explanation, GPS technology utilizes highly accurate clocks on 24 satellites orbiting the earth owned and operated by the United States Department of Defense.These satellites are designed to transmit their identity, orbital parameters and the correct time to earthbound GPS receivers at all times.Supporting the satellites are several radar-ranging stations maintaining exact orbital parameters for each satellite and transmitting that information to the satellites for rebroadcast at frequencies between 1500 and 1600 MHz. A GPS receiver (or engine) scans the frequency range for GPS satellite transmissions. If the receiver can detect three satellite transmissions, algorithms within the engine deduce its location, usually in terms of longitude and latitude, on the surface of the earth as well as the correct time. If the receiver can detect four or more GPS satellite transmissions, it can also deduce its own elevation above sea level.The effectiveness of GPS technology is limited by obstructions between the device and the satellites and, therefore, service can be interrupted or may not be available at all if the user is located in the lower floors of high-rise buildings or underground. 3 According to the Bureau of Justice Bulletin published November 2011, 4,887,900 adults were under community supervision at the end of 2010. At year end 2010, 4,055,500 adults were on probation with 2,190,200 of them being new probationers. Additionally, an estimated 840,700 adults were on parole during 2010.The Bureau of Justice statistics define “probation” and “parole” as follows: Probation is a court-ordered period of correctional supervision in the community, generally as an alternative to incarceration.In some cases, probation can be a combined sentence of incarceration followed by a period of community supervision. Parole is a period of conditional supervised release in the community following a prison term.It includes parolees released through discretionary or mandatory supervised release from prison, those released through other types of post-custody conditional supervision, and those sentenced to a term of supervised release. Critically, electronic monitoring provides for significantly enhanced probation and parole supervision, while also rationalizing the increased or earlier release of expensive-to-house low-risk, at-risk or moderate risk offender populations.From a budgetary perspective, reports on file with the Company indicate that the average daily cost of incarcerating an inmate ranges from $65 to $475, or more, depending upon facility type, adult or juvenile, security level, services rendered, available amenities and jurisdiction.We market our services on the basis that electronic monitoring and other supervisory programs provide cost-effective alternatives to incarceration or specific solutions for at-risk juveniles, domestic violence perpetrators and/or sexual predators, all of whom need careful monitoring and situational intervention to thwart repeat crimes.Due to the continuing economic crisis domestically and globally, it is our view that these incarceration costs are unsustainable, given ongoing state and federal budget reductions, facility-specific overcrowding concerns, increased rehabilitation imperatives and politicized re-socialization agendas. In our view, electronic monitoring provides reliable, public safety-centric alternatives to incarceration for low and moderate risk offenders (adult and juvenile), early release for good behavior initiatives, work release programs, sentencing diversions and accelerated halfway house deployments.Furthermore, we estimate that for between 10 to 20 percent of the traditional costs of incarceration or for roughly one-third the variable costs (which include, for example, inmate daily food, laundry, uniforms, medical, and guard overtime), our electronic monitoring solutions can provide reliable alternatives to incarceration, supporting real-time location tracking, interactive voice access and intervention-based contact, thus reducing the potential for subsequent or repeat offenses. Importantly, the price of our monitoring and intervention solutions ranges from $6.00 to $15.00 per day or up to a 90% reduction from the costs of incarceration.The ongoing budget crisis and the lingering impact of “the Great Recession” continue to move many jurisdictions to adopt or reconsider adopting “pay-to-stay,” “offender pay,” “parent pay,” or “partial pay” programs with the effect of shifting the burden of incarceration or tracking and monitoring costs in whole or part directly to the offender and defraying some or all of the costs to the public. In support of these continually evolving rehabilitation and re-socialization initiatives, which extend to law enforcement and justice agencies beyond the U.S and into other global markets, we have made the strategic decision to adopt and pursue a broader services charter than most electronic monitoring companies.Our “C.A.R.E.” programs support “Corrections” and “Accountability” objectives in concert with “Rehabilitation” and “Empowerment” agendas.Specifically, our technology is deployed to facilitate a stringent protocol enforcement capability which incorporates restricted movement provisions coupled with enablement of positive reinforcement communications to support of social worker interactions, ongoing ministry options and proactive access by authorized counselors and sponsors.We design our programs to be uniquely positioned to allow for regular, frequent, and positive interaction and daily affirmations with monitored offenders with the goal that they will become responsible and contributing members of society, even while living within the virtual “electronic fence” boundaries established through our proprietary technologies. Our Strategy Our global growth strategy is to empower worldwide national security officials, law enforcement, corrections departments and rehabilitation professionals with sole-sourced offender management solutions, which integrate reliable intervention technologies in support of re-socialization or mandated monitoring initiatives.The use of our interactive services and intervention products is intended to provide law enforcement and judiciaries alike, with the ability to provide offenders a level of unmatched “real-time” accountability, while preserving public safety costs that are lower than those associated with traditional incarceration or other transitional service offerings. We intend to accomplish our global strategy through the “value-driven” yet profitable deployment of a portfolio of proprietary and non-proprietary GPS/RF real-time monitoring and intervention products and services, which can also include alcohol and drug tracking & testing on behalf of corrections, probation, law enforcement and rehabilitation personnel worldwide, all in support of offender reformation, re-socialization and recidivism reduction initiatives. 4 Our exclusive portfolio of products and services balances the need to dynamically track and monitor offenders with the opportunity to positively encourage and transform offenders, with the aim of reducing recidivism rates through our proprietary C.A.R.E (Correction, Accountability, Rehabilitation, Empowerment) programs and client-adapted initiatives. We will continue to innovate, develop and deploy adaptive, cost-effective and reliable interactive technologies, which meet the ever-changing needs of our global clients, while providing value-driven and enhanced public safety services.Our goal is to continue to manufacture proprietary technologies, while also procuring complementary, best-in-class technologies through world-class companies such as Alcohol Monitoring Services (AMS), which markets SCRAM continuous alcohol monitoring devices and/or 3M, which markets the E3 Presence Monitoring, MEMS Alcohol Monitoring and TRaCE Inmate Tracking products. In summary, SecureAlert is committed to delivering a superior proprietary and non-proprietary portfolio of reliable, intervention monitoring products and services for the global offender management marketplace, where we are currently targeting pilots and deployments throughout the world in various regions (North America, Latin America & Caribbean, Australasia, Africa and Eastern and Western Europe).We have shown meaningful international growth during fiscal year 2010-2011, which we anticipate to continue during this next fiscal year and which will remain a concerted focus for the Company. Background SecureAlert was originally formed to manufacture and market medical diagnostic stains, solutions and related equipment.In July 2001, we expanded our product sales and monitoring services related to the Personal Emergency Response Systems (“PERS”) and mobile GPS tracking for the elderly.In 2006, we introduced the GPS tracking technology and monitoring business for the incarceration industry, which includes manufacturing, distributing, and monitoring mobile emergency and interactive GPS tracking products worn on the body that focus on the defendant and offender tracking, monitoring and intervention marketplace. To complement our own offerings and to drive additional means of capturing a growth position in the offender management market, in December of 2007, we acquired a majority interest in Court Programs, Inc. and Court Programs of Florida, Inc. (collectively, “Court Programs) and Midwest Monitoring and Surveillance, Inc. (“Midwest”).These acquisitions brought us solid business relationships with ongoing revenue streams, as well as the possibility of expanding our presence into the existing accounts of the acquired companies.In addition, these acquisitions brought us business processes and practices in the area of case management, offender pay programs and attendant services that could be leveraged and integrated into our existing offerings. Marketing Fiscal year 2011 saw significant changes in the electronic monitoring marketplace due to prison overcrowding and budget constraints at the federal, state and local levels.Changes that have occurred over the course of the past year were not limited to the United States as significant programs were investigated, started or implemented in many countries including Latin American, the Caribbean and several other foreign countries.The genesis for change stems from the lack of funding to expand prisons combined with a widespread view that society is looking at alternate ways of sentencing offenders while keeping track of certain types of offenders that have been released.These views and the harsh economic and funding realities have given rise to the wider implementation of electronic monitoring programs globally. SecureAlert has created new products and services to address these issues and most importantly we understand how important reliability is to both our agency customers and the general public at large.Therefore, we have designed and implemented products and services knowing that when an agency chooses us they are getting reliable, easy-to-use devices that enable the agency to effectively track and manage their offender population. From our beginnings, SecureAlert has been committed to innovation and continuous improvement because that is what our customers expected.We have delivered on that expectation with industry-leading innovations, including: 1. Two and three-way voice communication 2. Integrated RF HomeAware™ with our ReliAlert™ GPS device 3. The new patented SecureCuff™ for High Risk Offenders 4. ActiveTrace™ which immediately increases tracking capabilities on violating offenders Fiscal year 2011 also saw significant improvements and enhancements to our software-based solutions and mapping/tracking options.Our monitoring center can make seamless changes to the device increasing the frequency of tracking or modifying any or all elements of zone restrictions, all remotely and without any equipment change in real-time.We have created affordable offerings for every level based on budget and monitoring center involvement including: 1. Passive Tracking: The choice for organizations where staffing and budget constraints dictate minimal offender supervision and immediate response is not required. 2. Active Tracking: When budget constraints limit options, but greater offender supervision and real-time notification is required on critical alarms, this is the service option of choice. 3. High Risk GPS Tracking: When maximum offender visibility is required and Monitoring Center operator intervention may be needed, this is the service option agencies choose. 5 SecureAlert has made a significant investment into research and development in order to provide a more reliable solution and a better user experience to our customers.Additionally, we have partnered with other companies to provide complementary solutions to our existing GPS products.Customers have told us they want a full line of products and we have responded to those needs with the following new offerings in 2011: 1. TrueDetect™ Alcohol Monitoring Solutions: Alcohol monitoring through SecureAlert allows our agency customers to become proactive in enforcing custom or random testing of offenders.They have the ability to ensure verification of the offender by taking a color picture while the test is performed and applying enforceable restrictions with +/- 5% accuracy relative to the actual alcohol level. 2. SecureCuff™: Our patent-pending device is specifically made for high-risk offenders and has encased, hardened steel bands designed to be highly cut resistant and provide officers an additional 10-15 minutes before an offender can abscond.The SecureCuff™ includes a fiber-optic technology strap for tampering notification that helps address the critical “strap cut” issue prevalent in juvenile and high risk offenders. SecureAlert will continue to invest in next generation technology to meet the needs of our ever-growing customer base both domestically and internationally.We anticipate reaching new agencies in different parts of the world as the need for Electronic Monitoring programs continues to expand.It is our intent to continually upgrade our existing solutions and work with our customers and partners to continue development on next generation ideas and solutions. Research and Development Program During the fiscal year ended September 30, 2011, we spent $1,453,994 on research and development, compared to research and development expenditures of $1,483,385 in the fiscal year ended September 30, 2010.These costs of $1,453,994 were to further develop our TrackerPAL™ and ReliAlert™ portfolio of products and services. Monitoring Center Fiscal year 2011 continued to see productivity enhancements and additions to our key core competency and differentiator, our Intervention Monitoring Center.While 2011 staffing levels remained little changed, new device deployments and resulting alarms requiring monitoring operator action increased 23.5% over fiscal year 2010.In addition, protocol steps including outbound calls to offenders, victims and officers, and inbound calls from officers or offenders, grew.Among those calls were those from offenders in life threatening situations whose only means to get help during their emergencies was via the ReliAlert™ device’s two and three way communication capability.Once contacted, the Monitoring Center dispatched police, fire or emergency services to the offenders’ locations and saved lives on multiple occasions.Productivity gains were achieved through monitoring software enhancements as well as continuous optimization of processes and procedures and ongoing training. The Monitoring Center maintained its strict quality assurance standard of less than 4% failure rate, as in the previous year. The Monitoring Center also grew in two critical areas in fiscal year 2011.First, the Spanish-speaking staff within the center grew by 33% to address increases in requirements for Spanish-speaking operators from both United States and international agencies.The Monitoring Center maintains a group of Spanish-speaking staff who are scheduled to provide 24:7, Spanish language coverage.The bilingual staff addresses the needs of both domestic and international Spanish speaking customers.Additionally, it can act as a back-up monitoring site for international SecureAlert Spanish speaking monitoring centers. Second, in the fall of 2010, SecureAlert became a distributor of 3M Monitoring’s MEMS alcohol monitoring equipment to complement GPS tracking capabilities.To support this initiative, the Monitoring Center implemented monitoring of the MEMS units.A MEMS unit monitors for alcohol content in an offender’s breath.While an offender is blowing into a MEMS unit to determine an offender’s breath alcohol level, the device takes and transmits a high definition picture to the Monitoring Center so that an operator can verify the current picture against a previously stored reference picture to confirm that the offender taking the test is indeed the correct person blowing into the device.MEMS units are monitored on a 24/7 basis by a separate group of Monitoring Center staff that is specially trained by 3M Electronic Monitoring in the MEMS units’ software, hardware and offender behavior. Strategic Relationships We believe one of our strengths is the high quality of our strategic alliances.Our two primary alliances are described in this section. 6 Inovar, Inc. Inovar, located in Logan Utah, is a leading contract electronics manufacturer dedicated to providing flexible solutions to OEMs (original equipment manufacturers) in the fast growing segments of the electronics, medical, and aerospace industries and the military.Inovar is ISO 9001-:2000 and ISO 13485:2003 certified to provide the most comprehensive and value-added services to our customers. Inovar currently manufactures our ReliAlert™products. 3M™ Electronic Monitoring 3M™ Track & Trace Division, headquartered in St. Paul, MN, is a global provider of leading electronic monitoring solutions, which provides presence and location verification technologies, designed for monitoring individuals in the law enforcement, corrections and security markets.SecureAlert is currently a proud and leading, value-added reseller of the 3M-ElmoTech MEMS remote alcohol monitoring system and TRaCE™ prison solutions throughout the United States of America. Alcohol Monitoring Systems, Inc.(AMS) Alcohol Monitoring Systems, Inc. (“AMS”), headquartered in Littleton, CO.innovated and defined the continuous alcohol monitoring space and pioneered the SCRAMx® ankle bracelet technology.Their solutions can be leveraged in a wide variety of program applications within the criminal justice system that have one common denominator – the alcohol offender.From pre-trial to community re-entry programs, SCRAMx® helps offenders abstain from alcohol as one of the tools and services to assist with long-term behavioral change.SecureAlert, Inc. is currently a proud and leading value-added reseller of the AMS-SCRAMx® continuous alcohol monitoring solutions throughout the United States of America. Competition During fiscal year 2011, we encountered various levels of GPS, house arrest and case management competition from the following traditional and evolving competitors: · GEO Care, Inc. – Boca Raton, Florida (purchased and consolidated BI Incorporated, Boulder, Colorado by GEO Group, Inc.) – This international company provides a wide variety of private correctional services from facilities operation and management to correctional health care services.The acquired BI Incorporated has been providing intensive community supervision services and technologies for more than 20 years to criminal justice agencies throughout the United States. · G4S plc – Crawley, Sussex, England – This international company is reportedly the world’s leading international security solutions group.In the United States, they provide electronic monitoring of offenders, prison and detention center management and transitional support services.Currently, G4S resells Omnilink’s active GPS device. · iSECUREtrac Corp., Omaha, Nebraska – This company supplies electronic monitoring equipment for tracking and monitoring persons on pretrial release, probation, parole, or work release. · Omnilink Systems, Inc., Alpharetta, Georgia – This company provides a one-piece device combined with GPS and Sprint cellular networks to electronically track an individual. · 3M Electronic Monitoring, Odessa, Florida (formerly Pro Tech Monitoring, Inc.) – This company has satellite tracking software technology that operates in conjunction with GPS and wireless communication networks. · Satellite Tracking of People, LLC – Houston, Texas – This company provides GPS tracking systems and services to government agencies. · Sentinel Offender Services, LLC, Augusta,Georgia – This company supplies monitoring and supervision solutions for the offender population. We also face competition from small and regional companies that provide electronic monitoring technology along with localized case management and/or monitoring services.Some of these entities utilize less well-known technologies or are resellers of the above competitors’ products.We observed an increase in the number of these types of businesses in 2011.We do not believe there is reliable publicly available information to indicate our relative market share or that of our competitors. 7 Dependence on Major Customers One customer accounted for $2,265,805 (13 percent) of our total revenues for the fiscal year ended September 30, 2011.No customer represented more than 10 percent of our total revenues for the fiscal year ended September 30, 2010. One customer accounted for $1,995,804 (39 percent) of our total accounts receivable for the fiscal year ended September 30, 2011 and a different customer accounted for $185,752 (11 percent) of total accounts receivable for the fiscal year ended September 30, 2010. Dependence on Major Suppliers We purchase cellular services from a variety of providers.The cost to us for these services during the fiscal years ended September 30, 2011 and 2010 was approximately $650,230 and $1,159,845, respectively. We reduced cellular costs by approximately 44 percent and 52 percent in 2011 and 2010, respectively, while increasing revenues from monitoring services by successfully negotiating new and existing contracts. Product Returns During the 2011 fiscal year we made significant improvements to the ReliAlert™ and ReliAlert XC™ devices as well as internal processes to improve product reliability and reduce product returns including some of the following: ● Making modifications to the optical system to reduce false strap alarms in the field; ● Making improvements to manufacturing processes for ease of assembly, reducing the amount of time and expertise required to assembleunits and accessories; ● Designing new software to program and test devices, reducing the risk of “user error” while configuring units for deployment; ● Implementing a Quality Assurance (“QA”) process with random checks on percentages of finished goods inventory (“FGI”) product as well as random checks on work in process (“WIP”) materials. QA Inspectors also inspect finished product received from contract manufacturers before receipt and work with our contract manufacturers to improve quality before product reaches our receiving dock with random visits of our QA inspectors to contract manufacturing facilities; and ● Outsourcing some of our assembled accessories to help in future scalability and also allow us to focus on quality, testing, process improvement and future product development. Intellectual Property Trademarks.We have developed and use trademarks in our business, particularly relating to our corporate and product names. We own eight trademarks that are registered with the United States Patent and Trademark Office and one trademark registered in Mexico. We are in the process of applying for three additional trademarks.Federal registration of a trademark in the United States enables the registered owner of the mark to bar the unauthorized use of the registered mark in connection with a similar product in the same channels of trade by any third-party anywhere in the United States, regardless of whether the registered owner has ever used the trademark in the area where the unauthorized use occurs. We have one application for registration pending approval in the state of California and one application in the United States that has been approved and is awaiting the filing of a statement of use.We may file additional applications for the registration of our trademarks in foreign jurisdictions as our business expands under current and planned distribution arrangements.Protection of registered trademarks in some jurisdictions may not be as extensive as the protection provided by registration in the United States. The following table summarizes our trademark registrations and applications: 8 Trademark Application Number Registration Number Status/Next Action Mobile911™ 75/615,118 Registered Mobile911 Siren with 2-Way Voice Communication & Design 76/013,886 Registered MobilePAL™ 78/514,031 Registered HomePAL™ 78/514,093 Registered PAL Services™ 78/514,514 Registered TrackerPAL™ 78/843,035 Registered Mobile911™ 78/851,384 Registered TrackerPAL™ CA 1,315,487 Registered TrackerPAL™ MX 805,365 Registered ReliaAlert™ 85/238,049 In process Pending HomeAware™ 85/238,064 In process Pending SecureCuff™ 85/238,058 In process Pending TrueDetect™ 85/237,202 In process Pending Patents.We have 13 patents issued and four patents pending in the United States.At foreign patent offices we have one patent issued and 10 patents pending plus we have several additional instances of some patents that will be filed in other countries in the coming year. The following tables summarize information regarding our patents and patent applications.There is no assurance given that the pending applications will be granted or that they will, if granted, contain all of the claims currently included in the applications. Domestic Patents Application# Date Filed Patent# Issued Status Emergency Phone for Automatically Summoning Multiple Emergency Response Services 09/173645 16-Oct-98 1-May-01 Issued Combination Emergency Phone and Personal Audio Device 09/185191 ` 4-Sep-01 Issued Panic Button Phone 09/044497 19-Mar-98 28-Mar-00 Issued Emergency Phone with Single-Button Activation 09/538364 29-Mar-00 21-Oct-03 Issued Interference Structure for Emergency Response System Wristwatch 09/651523 29-Aug-00 2-Apr-02 Issued Emergency Phone With Alternate Number Calling Capability 09/684831 10-Oct-00 15-Aug-06 Issued Remote Tracking and Communication Device 11/202427 10-Aug-05 12-Feb-08 Issued Remote Tracking System and Device With Variable Sampling and Sending Capabilities Based on Environmental Factors 11/486991 14-Jul-06 9-Jun-09 Issued Alarm and Alarm Management System for Remote Tracking Devices 11/486992 14-Jul-06 15-Jun-10 Issued Remote Tracking and Communication Device 12/028088 8-Feb-08 28-Sep-10 Issued A Remote Tracking Device and a System and Method for Two-Way Voice Communication Between the Device and a Monitoring Center 11/486989 14-Jul-06 - - Pending A Remote Tracking System with a Dedicated Monitoring Center 11/486976 14-Jul-06 3-May-11 Issued A System and Method for Monitoring Individuals Using a Beacon and Intelligent Remote Tracking Device 12/399151 6-Mar-09 - - Pending Alarm and Alarm Management System for Remote Tracking Devices 12/792572 2-Jun-10 6-Sep-11 Issued Tracking Device Incorporating Enhanced Security Mounting Strap 12/818,453 18-Jun-10 - - Pending Remote Tracking and Communication Device 12/875988 3-Sep-10 4-Oct-11 Issued 9 International Patents Application# Date Filed Patent# Issued Status Remote Tracking and Communication Device - MX/a/2008/ Mexico 4-Aug-06 6-Oct-10 Issued Remote Tracking and Communication Device - EPO 4-Aug-06 - - Pending Remote Tracking and Communication Device - Brazil PI0614742.9 4-Aug-06 - - Pending Remote Tracking and Communication Device - Canada 4-Aug-06 - - Pending A Remote Tracking System with a Dedicated Monitoring Center - EPO 3-Jul-07 - - Pending A Remote Tracking System with a Dedicated Monitoring Center - Brazil PI0714367.2 3-Jul-07 - - Pending Secure Strap Mounting System For an Offender Tracking Device - EPO 10 009 091.9 1-Sep-10 - - Pending A System and Method for Monitoring Individuals Using a Beacon and Intelligent Remote Tracking Filed. Number not Device- Brazil yet available 1-Sep-10 - - Pending A System and Method for Monitoring Individuals Using a Beacon and Intelligent Remote Tracking MX/a/2010/ Device- Mexico 2-Sep-10 - - Pending A System and Method for Monitoring Individuals Using a Beacon and Intelligent Remote Tracking Filed. Number not Device- Canada yet available 3-Sep-10 - - Pending A System and Method for Monitoring Individuals Using a Beacon and Intelligent Remote Tracking Device- EPO 6-Oct-10 - - Pending During the fiscal year ended September 30, 2010, we entered a cross-licensing agreement with Satellite Tracking of People, LLC (“STOP”) accessing four patents that enhanced our positions in the areas of Crime Scene Correlation, augmenting GPS locationing with cellular network based locationing, and confinement using RF-based beacon. We intend to protect our legal rights concerning intellectual property by all appropriate legal action. Consequently, we may become involved from time to time in litigation to determine the enforceability, scope, and validity of any of the foregoing proprietary rights. Any patent litigation could result in substantial cost and divert the efforts of management and technical personnel. Trade Secrets.We own certain intellectual property, including trade secrets that we seek to protect, in part, through confidentiality agreements with employees and other parties, although some employees who are involved in research and development activities have not entered into these agreements. Even where these agreements exist, there can be no assurance that these agreements will not be breached, that we would have adequate remedies for any breach, or that our trade secrets will not otherwise become known to or independently developed by competitors. Seasonality Given the consistency in recurring domestic monitoring revenues by customer throughout 2011, no apparent seasonality, if it existed, could be detected.However, as in previous years, incremental deployment opportunities were found to be slower in the months of July and August. This was due to the unavailability of many judges, probation directors and other key parole officials, who observe a traditional vacation season during these two months. Environment We are not aware of any instance in which we have contravened federal, state, or local laws relating to protection of the environment or in which we otherwise may be subject to liability for environmental conditions that could materially affect operations. Employees As of December 21, 2011, we had 195 full time employees and 20 part-time employees.None of the employees are represented by a labor union or subject to a collective bargaining agreement.We have never experienced a work stoppage and management believes that the relations with employees are good. 10 Additional Available Information We maintain our principal executive offices and facilities at 150 West Civic Center Drive, Suite 100, Sandy, Utah 84070.Our telephone number is (801)451-6141. We maintain a World Wide Web site at www.securealert.com.The information found on, or otherwise accessible through, our website, is not incorporated information, and does not form a part of, this Form 10-K.We make available, free of charge at our corporate website copies of our annual reports filed with the United States Securities and Exchange Commission (“SEC”) on Form10-K, quarterly reports on Form10-Q, current reports on Form8-K, proxy statements, and all amendments to these reports, as soon as reasonably practicable after such material is electronically filed with or furnished to the SEC pursuant to Section13(a) or 15(d) of the Exchange Act. We also provide copies of our Forms8-K, 10-K, 10-Q, proxy statements and annual reports at no charge to investors upon request. All reports filed by SecureAlert with the SEC are available free of charge via EDGAR through the SEC website at www.sec.gov. In addition, the public may read and copy materials we have filed with the SEC at the SEC's public reference room located at 450Fifth St., N.W., Washington, D.C. 20549. Item1A.Risk Factors An investment in our common stock involves significant risks. You should carefully consider the risks described below and the other information in this Form 10-K, including our financial statements and related notes, before you decide to invest in our common stock. If any of the following risks or uncertainties actually occurs, our business, results of operations or financial condition could be materially harmed, the trading price of our common stock could decline and you could lose all or part of your investment. The risks and uncertainties described below are those that we currently believe may materially affect us; however, they may not be the only ones that we face.
